DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claim 13 and 14 in the reply filed on 04/07/2021 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021.
Application Status
Claim 13 and 14 are under examination.
Claim 1-11 are withdrawn from examination.
Claim 13 and 14 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sub-optimal iron levels" in claim 13 is a relative term which renders the claim indefinite.  The term "sub-optimal iron levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 recites the limitation "the iron status" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewing (US 2011/0293790 A1).
Regarding claim 13 and 14, when reading the preamble in the context of the entire claim, the recitation “…for treatment or prevention of sub-optimal iron levels in an infant or child…” in claim 13; and “…to maintain or optimize the iron status of an infant or child…” in claim 14, are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Ewing discloses a method of consuming (administrating) (‘790, [0004]) a food formulation (composition), which is customized for a specific target consumer group including children under 1 (infant) (‘790, [0037]). Ewing discloses amounts (effective amount) of ingredients (‘790, [0038]) food formulation (composition), wherein the ingredients comprising lentils (lentil product) (‘790, [0042]), barely, rye (whole grains) (‘790, [0047]) and iron (non-haem iron) (‘790, [0095]) for the children under 1 (infant) (‘790, [0096]).

Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg (2014/0030241 A1).
Regarding claim 13 and 14, when reading the preamble in the context of the entire claim, the recitation “…for treatment or prevention of sub-optimal iron levels in an infant or child…” in claim 13; and “…to maintain or optimize the iron status of an infant or child…” in claim 14, are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Greenberg discloses administrating (‘241, Abstract) an effective amount (‘241, [0037]) to an individual, infant (‘241, [0038], [0090]) of a nutritional composition; wherein the nutritional composition comprising lentils (‘241, [0008]), minerals including iron (non-haem iron) (‘241, [0016], [0045]) and whole grains (‘241, [0099]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792